Case 2:19-cv-11896-BWA-DMD

 

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS.
ve
STATE OF LOUISIANA - OE CG
no: Jug [000 hep mss
JEANETTER.TRIPLETT =
VERSUS

_ DOLGENCORP, LLC, | |
LAPALCO TEC DG, LLC, and TIA SMALLS

FILED:

 

DEPUTY CLERK
PETITION FOR DAMAGES
iL

The petition of JEANETTE R. TRIPLETT, a person of the full age- of ‘majority and
domiciled in the Patish of Jefferson, State of Louisiana, respectfilly represents that,

The first named defendant is DOLGENCORDP, LLC, a foreign limited ability company
authorized to.do and doing business in this Parish and State and with.its registered office located
inthe Parish of East Baton Rouge, State of Louisiana, who was, at all mstéridl thnies mentioned
heréii, the ownet and/or opérator of the business located at 2101 Lapaleo Boulevard, Harvey;
Louisiana 70058 known as DOLLAR. GENERAL #10588, where the incident-at issue octurréd.

. B.

The second named deferidant is LAPALCO TEC DG, LLC, 2 domestic limited liability
company authorized to do and doing business in this Parish and Staté and whose régistered office
is located ini this Parish and State, who was, atvall material times mentioned herein, the owner
and/or operator of the property located at 2101 Lapaleo Boulevard, Harvey, Louisiana 70058
inmown as DOLLAR GENERAL 210588, where the incident at issue o¢curréd,

Cc.

The third named defendant is TIA SMALLS, who is, tipon infftination aid belief, «
person.of the full. age of majority who -was, at all material times mentioned herein, the manager:
of the: propérty located at 2101 Lapalco Boulevard, Harvéy;, Louisiana. 70058 Iniovwii as

DOLLAR GENERAL #10588, where the incident at'issue occurred, ‘and who was, at all material

 
Case 2:19-cv-11896-BWA-DMD Document1-1 Filed 07/26/19 Page 2 of 5

times herein, an employee and/or agent af DOLGENCORP, LLC and/or LAPALCO TEC DG,
LLC,
IL.

The aforementioned defendants are liable unto Petitioner for the damages complained of
herein for the following reasons, to-wit:

I.

On or about Jume 23, 2018, Petitioner, JEANETTE R. TRIPLETT, was a patron and/or
business invitee at a business located at 2101 Lapalco Boulevard, Harvey, Louisiana 70058
known as DOLLAR GENERAL #10538, which was and is, upon information, knowledge and
belief, owned, operated, supervised and/or controlled by Defendants, DOLGENCORP, LLC,
LAPALCO TEC DG, LLC and TIA SMALLS, |

IV.
| Petitioner was walking around the premises and looking at merchandise in a careful and
prudent manner when suddenly, unexpectedly and without waming, a store shelf holding
merchandise fell on top of Petitioner. As a result of the shelf falling on Petitioner, she sustained
considerable personal injuries to her head, face, arm, neck, shoulders, and back. Petitioner
forther avers that the condition of the building rendered the premises defective, minous, and
hazardous to business invitees such as Petitioner herein, and that that condition was an actual
and/or proximate cause of Petitioner's injuries complained of herein.
¥.

Defendants, DOLGENCORP, LLC, LAPALCO TEC DG, LLC and TIA SMALLS, are
liable unto Petitioner for their own negligence under Article 2315 of the Louisiana Civil Code
and are strictly liable for the things under their care, custody and control, to-wit the building at
issue. Defendants are also liable for the damages caused to Petitioner by the ruin of the subject
building under Articles 2322 and 660 of the Louisiana Civil Code. Further, the defendants
herein are vicariously liable for the negligence of any of their employees, agents and/or
subcontractors under the doctrine of Respondeat Superior. .

Vi
Case 2:19-cv-11896-BWA-DMD Document1-1 Filed 07/26/19 Page 3 of 5

yO

Additionally, Defendants, DOLGENCORP, LLC, LAPALCO TEC DG, LLC and TIA .
SMALLS, are liable for breaching their duty of care to Petitioner, which breaches include, but
are not limited to the following: .

A. Failing to properly maintain their property:

B. Failing to maintain the building and adjacent area in a safe condition;

C. Failing to take all precautions such as to avoid this accident;

D. Failing to discover and correct an existing dangerous condition;

E. Failing to provide business invitees, such as Petitioner, with e safe place to walk;

F. Failing to maintain the property in accordance with Municipal, State, and other

applicable codes;

G, Failing to maintain the property in good working condition;

H. Giving express or implied authorization to unsafe practices;

L._ Failing to properly tram and supervise employees whose responsibility it is toe provide

security to business invitees such as Petitioner;

3. Any and all other acts of negligence and omissions that will be discovered and shown

at the trial of this matter.
Vi. .

As a result of Defendants’ negligence and the resulting incident, Petitioner suffered
severe injuries to the structure, tissue, and muscles of his body, which include, but are not limited
to, face, head, arm, neck, shoulder, and back injuries, as well as other injuries that will be shown
at the time of trial.

VIL.

Petitioner, JEANETTE R. TRIPLETT, is entitled to compensation in an amount
sufficient to reasonably compensate her for the following general and specific damages, which
include, but are not limited to the following:

A. Past, present, and future physical pain, suffering, and loss of fiction;

B. Past, present, and future mental pain, anguish, and suffering;

C. Past, present, and future medical expenses which include, but are not limited to,

rehabilitation costs, doctor bills, hospital bills, medical tests, pharmacentical bills,
3

 
Case 2:19-cv-11896-BWA-DMD Document1-1 Filed 07/26/19 Page 4of5

laboratory examinations, physical examination costs, diagnostic studies, and
prosthesis;

D. Past, present, and future loss of wages including, but not limited to, loss of salary,
fringe benefits, vacation, sick leave, overtime, parking, health and hospitalization
insurance, and disability coverage;

E. Permanent disability to the musculature, ligaments, and bones of the body and
permanent scarring and disfigurement;

F. General damages cognizable by the laws of Louisiana and its Constitution; and

G. Any and all other damages tc be shown at the tral of this matter,

vi.

Petitioner avers amicable demand to no avail,

WHEREFORE, Petitioner, JEANETTE R. ‘TRIPLETT, prays that Defendants,
DOLGENCORP, LLC, LAPALCO TEC DG, LLC arid TIA SMALLS, be duly cited and served
with a copy of this petition, to appear and. answer same, afd, after all legal delays and due
proceedings are had, that there be judgment rendered herein in fayor of Petitioner, JEANETTE:
R. TRIPLETT, and against Defendants, DOLGENCORP, LLC, LAPALCO TEC DG, LL€ and
TIA SMALLS, in an amount reasonably calculated to compensate her for-the damages
complained of herein, together with legal interest thereon, from the date-of judicial demand; until

paid, for all costs of these proceedings and for all general and equitable relief.

  
   
  
 

 

“(La Bar #18176)
fw Firm, LLC

ip Street, Suite'316
ew Orleans, LA 70130
Telephone: (504) 525-5211
Telecopier: ($04) 525-3011
Exnail: ciierialaw@)grhail.com

GEORGE W. BYRNE, IR. (43744)
Of Counsel

Cuetia Law Firm, LLC

700 Camp Street, Suite.316

New Orleans, LA 70130

ALLISON B, SCULLY (#34976)
Attorney at Law
Case 2:19-cv-11896-BWA-DMD Document1-1 Filed 07/26/19 Page 5of5

12 Alden Lane

Mountain Brook, AL 35213
Telephone: (205) 790-1658
Email: ascuerialaw@gmail.com

LELOASHIA TAYLOR 34784)
118 Terry Pkwy
Gretna, LA 70056

PLEASE SERVE:

DOLGENCORP, LLC

Through its registered agent for service:
CORPORATION SERVICE COMPANY
501 Louisiana Avenue

Baton Rouge, Louisiana 70802

LAPALCO TEC BG, LLC

Through its registered agent for service;
G. PAUL DORSEY, Hl

129 Chartres Street

New Orleans, LA 70130

TIA SMALIS

DOLLAR GENERAL #10588
2101 Lapalco Boulevard,
Harvey, Louisiana 70058
